DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for an electronics device with display panel, does not disclose, teach or suggest, following subject matter in claims 1and 4:  
Claim -1 -a display module including a display panel, one or more signal lines coupled to the display panel, and a flexible substrate on which the one or more signal lines are disposed, the display panel including an edge having a first curvature;
wherein the flexible substrate includes:
a stress neutralization layer, coupled to the display module, and deformable to a second curvature to accommodate the first curvature of the edge of the display panel,
a conductive shield layer, communicatively coupled to the printed circuit board, coupled to the stress neutralization layer, and having a third curvature accommodating the second curvature of the stress neutralization layer, and
the conductive shield layer configured to shield the antenna from electromagnetic waves radiated from the one or more signal lines. 

Claim-4
a plurality of side members disposed in a third direction perpendicular to the first and second directions and surrounding at least part of a space between the first and second covers, the plurality of side members constructed of a metal material in a segmented manner so as to operate as an antenna radiator; 
a display panel exposed to at least part of the first cover, and disposed adjacent to at least one part of the side member, the display panel including an edge having a first curvature; and 
an electromagnetic shielding structure disposed along the edge of the display panel, and having a second curvature so as to at least partially correspond to the first curvature of the display panel.

Prior arts, Youn and Beak disclose related structural elements for an electronics device with display panel, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MUKUNDBHAI G PATEL/
Primary Examiner, Art Unit 2835